Citation Nr: 1611232	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right lateral thigh shrapnel and gunshot wound residuals with scars.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee weakness and decreased right lateral thigh sensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1966 to February 1970.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Action Ribbon and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) which recharacterized the Veteran's right lateral thigh shrapnel fragment and gunshot wound residuals as right lateral thigh shrapnel and gunshot wound residuals with scars evaluated as 10 percent disabling and right knee weakness and decreased right lateral thigh sensation evaluated as 10 percent disabling.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts on appeal that his right lateral thigh shrapnel and gunshot wound residuals warrant assignment of higher evaluations as they encompass retained metallic foreign bodies and are productive of severe chronic right lower extremity pain and functional impairment.  

The Veteran's service treatment records reflect that he sustained penetrating wounds to the right lateral thigh which necessitated debridement and secondary closure.  The report of a February 1973 VA examination conveys that the Veteran exhibited two scars on the lateral aspect of the right upper thigh.  Contemporaneous X-ray studies of the right thigh revealed a 6 millimeter by 4 millimeter by 4 millimeter retained metallic foreign body imbedded in the soft tissues of the medial aspect of the proximal thigh.  

The report of a November 2010 VA peripheral nerves examination states that the Veteran's claims file was not reviewed.  Impressions of "two scars as residual of shrapnel wound and gunshot wound on the right thigh;" "residual metallic fragments near right femur;" "weakness in flexion and extension of the right knee as residual [of] gunshot wound and shrapnel to the right thigh;" and "decreased sensation to touch over lateral right thigh as residual of shrapnel wound and gunshot wound on the right thigh" were advanced.  The examiner did not identify the specific muscle groups and nerves affected by the Veteran's penetrating right lateral thigh wounds and retained metallic foreign bodies.  

The Veteran has not been afforded a VA examination which specifically identifies the muscle groups and nerves affected by his penetrating right lateral thigh wounds and retained metallic foreign bodies.  The absence of such findings does not allow for proper application of the provisions of 38 C.F.R. §§ 4.55, 4.56 pertaining to the evaluation of muscle injuries.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA orthopedic and neurological evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after December 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right lateral thigh shrapnel and gunshot wound residuals after December 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2012.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the current nature and severity of the Veteran's right lateral thigh shrapnel and gunshot wound residuals.  All involved muscle groups and nerves should be specifically identified.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

